 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTop Security Patrol, Inc. and Daniel Gray, KennethR. Puree, and Joseph Carroll. Cases 8-CA-9630,8-CA-9641, and 8-CA-9685January 30, 1978SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn September 20, 1976, the National Labor Rela-tions Board issued a Decision and Order1in theabove-entitled proceeding in which the Board, interalia, ordered the Respondent to make whole certainemployees for any loss of pay suffered by reason ofthe Respondent's discrimination against them. OnApril 14, 1977, the United States Court of Appealsfor the Sixth Circuit entered its judgment enforcingthe Board's Order. A controversy having arisen overthe amount of backpay due under the Board's Order,as enforced by the court, the Regional Director forRegion 8, on July 11, 1977, issued and duly served onthe Respondent a backpay specification and noticeof hearing, alleging the amount of backpay due thediscriminatees under the Board's Order and notifyingthe Respondent that it should file a timely answercomplying with the Board's Rules and Regulations.The Respondent failed to file such an answer.Thereafter, on September 15, 1977, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment. Subsequently, onSeptember 29, 1977, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'smotion should not be granted. The Respondentfailed to file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto. ....(c) ... If the respondent fails to file anyanswer to the specification within the time pre-scribed by this section, the Board may, either withor without taking evidence in support of theallegations of the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate.The backpay specification, issued and served onthe Respondent on or about July 12, 1977, specifical-ly states that the Respondent shall, within 15 daysfrom the date of the specification, file with theRegional Director for Region 8 an answer to thespecification and that, if the answer fails to deny theallegations of the specification in the manner re-quired under the Board's Rules and Regulations andthe failure to do so is not adequately explained, suchallegations shall be deemed to be admitted to be trueand the Respondent shall be precluded from intro-ducing any evidence controverting them. On orabout August 24, 1977, counsel for the GeneralCounsel sent by registered mail a letter to theRespondent indicating that the Regional Office hadnot received the Respondent's answer to the backpayspecification and that Section 102.54 of the Board'sRules and Regulations requires said answer bereceived within 15 days of receipt of the specifica-tion. Counsel for the General Counsel gave theRespondent until September 6, 1977, to file itsanswer, and indicated that, if it was not received bythat date, counsel for the General Counsel couldonly assume that the Respondent agreed with thespecification and would therefore file a Motion forSummary Judgment with the Board. As of September15, 1977, the date of the Motion for SummaryJudgment, Respondent had filed no answer and todate has not indicated that it would file an answer.The Respondent also failed to file a response to theNotice To Show Cause and, therefore, the allegationsof the Motion for Summary Judgment stand uncon-troverted. As the Respondent has not filed an answerto the specification and has not offered any explana-tion for its failure to do so, in accordance with therules set forth above, the allegations of the specifica-tion are deemed to be admitted as true and are sofound by the Board without the taking of evidence insupport of the said allegations.Accordingly, the Board concludes that the netbackpay due the discriminatees, Daniel Gray, Ken-neth R. Puree, and Joseph Carroll, is as stated in thecomputations of the specification, and orders theI 226 NLRB 46.234 NLRB No. 108576 payment thereof by the Respondent to the discrimi-natees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Top Security Patrol, Inc., Cleveland, Ohio, its offi-cers, agents, successors, and assigns, shall makewhole the discriminatees named below, by payment2 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716(1962).577to them of the amount following their names, plusinterest thereon to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977),2 until payment of all backpay due ismade, less tax withholdings required by Federal andstate laws:Daniel GrayKenneth R. PureeJoseph Carroll$3,222.613,479.35560.54TOP SECURITY PATROL, INC.